[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAR 22, 2010
                              No. 09-13307                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                D. C. Docket No. 06-00064-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LUTHER WAYNE SMITH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 22, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Luther Wayne Smith appeals his 100-month sentence, imposed after
resentencing, for possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). On appeal, Smith argues that the district court should have

considered Smith’s post-sentencing rehabilitation. Basing his ruling entirely on this

circuit’s decision in United States v. Lorenzo, 471 F.2d 1219 (11th Cir. 2006),

which precluded consideration of post-sentencing conduct, the district court

declined to consider Smith’s post-sentencing conduct. We agree that

Lorenzo controls this issue. Smith is nonetheless correct that there is a question as

to whether Lorenzo continues to be good law in light of United States v. Booker,

543 U.S. 220 (2005), Rita v. United States, 551 U.S. 338 (2007), Kimbrough v.

United States, 552 U.S. 85 (2007), Gall v. United States, 552 U.S. 38 (2007), and

Spears v. United States, 129 S. Ct. 840 (2009). Nonetheless, our circuit’s prior

precedent rule bars us from overruling Lorenzo without en banc consideration. See

U.S. v. Steele, 147 F.3d 1316, 1317-18 (11th Cir. 1998) (en banc).

      AFFIRMED




                                          2